Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-5 and 9-12 in the reply filed on 2/17/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden among different groups of invention. This is not found persuasive because,
The invention groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another.
Further the question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.
The requirement is still deemed proper and is therefore made FINAL.
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,11-12 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Konishi (US 20120218649). 

    PNG
    media_image1.png
    628
    344
    media_image1.png
    Greyscale

Regarding claim 1, Konishi teaches An imaging lens system (Figs. 4-5, [51-]), having an optical axis, and the imaging lens system comprising:
at least one plastic lens element (21), wherein the at least one plastic lens element comprises, in order from a center to a periphery thereof:
an optical effective portion, wherein the optical axis passes through the optical effective portion; and
an outer ring portion, wherein the outer ring portion surrounds the optical effective portion, and the outer ring portion comprises, on at least one of an object side and an image side thereof:
(groove crossed by d1) is in a full-circle form, and the at least one annular groove structure is tapered off from the object side to the image side of the outer ring portion or from the image side to the object side of the outer ring portion;
at least one conical surface (the surface tilted away toward the optical axis from part of 25 abutting 21), located closer to the optical effective portion than the at least one annular groove structure;
at least one flat abutting portion (part of 21 abuttng 25), wherein the at least one flat abutting portion is located closer to the optical effective portion than the at least one annular groove structure, and the at least one flat abutting portion is in physical contact with an optical element (light shielding plate 25) which is adjacent to the at least one plastic lens element of the imaging lens system; and
at least one full-circle connecting portion (at W21), wherein the at least one full-circle connecting portion is connected to the at least one annular groove structure, the at least one full-circle connecting portion is located farther away from the optical effective portion than the at least one annular groove structure, and the at least one full-circle connecting portion defines a depth of the at least one annular groove structure;
wherein the at least one annular groove structure has an annular bottom end surface extending in a direction substantially perpendicular to the optical axis; and
wherein a first distance in parallel with the optical axis between the at least one full-circle connecting portion and the annular bottom end surface is d, and the following condition is satisfied:
0.005 [mm]≤d<0.2 [mm] ([53], W21=0.4, d ~ 0.09).

Regarding claim 2, Konishi further teaches The imaging lens system of claim 1, wherein the first distance in parallel with the optical axis between the at least one full-circle connecting portion and the annular bottom end surface is d, and the following condition is satisfied:
0.01 [mm]≤d<0.13 [mm] (~0.09).

Regarding claim 3, Konishi further teaches (Fig. 4) The imaging lens system of claim 1, wherein the at least one plastic lens element is correspondingly assembled with the optical element by the at least one conical surface to be aligned with the optical axis.

Regarding claim 4, Konishi further teaches The imaging lens system of claim 1, wherein a second distance in parallel with the optical axis between the at least one flat abutting portion and the annular bottom end surface is D, and the following condition is satisfied:
0.05 [mm]<D<0.4 [mm] (~0.14).

Regarding claim 5, Konishi further teaches The imaging lens system of claim 2, wherein the first distance in parallel with the optical axis between the at least one full-circle connecting portion and the annular bottom end surface is d, a second distance in parallel with the optical axis between the at least one flat abutting portion and the annular bottom end surface is D, and the following condition is satisfied:
d/D<1.0 (~0.6).

Regarding claim 11, Konishi further teaches A camera module, comprising:
the imaging lens system of claim 1; and
an image sensor (7) disposed on an image surface of the imaging lens system.

Regarding claim 12, Konishi further teaches An electronic device, comprising:
the camera module of claim 11 (1).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1-2,5,9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 110109226, as evidenced by the translation). 

    PNG
    media_image2.png
    681
    653
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    412
    360
    media_image3.png
    Greyscale

Regarding claim 1, Liu teaches An imaging lens system (Figs. 1-2), having an optical axis, and the imaging lens system comprising:
at least one lens element (121), wherein the at least one lens element comprises, in order from a center to a periphery thereof:
an optical effective portion, wherein the optical axis passes through the optical effective portion; and
an outer ring portion, wherein the outer ring portion surrounds the optical effective portion, and the outer ring portion comprises, on at least one of an object side and an image side thereof:
at least one annular groove structure, wherein the at least one annular groove structure (138) is in a full-circle form, and the at least one annular groove structure is tapered off from the object side to the image side of the outer ring portion or from the image side to the object side of the outer ring portion;
(the surface tilted away toward the optical axis from part of 25 abutting 21), located closer to the optical effective portion than the at least one annular groove structure;
at least one flat abutting portion (between 138 and 136), wherein the at least one flat abutting portion is located closer to the optical effective portion than the at least one annular groove structure, and the at least one flat abutting portion is in physical contact with an optical element (122) which is adjacent to the at least one plastic lens element of the imaging lens system; and
at least one full-circle connecting portion (lower horizontal surface of the outmost step), wherein the at least one full-circle connecting portion is connected to the at least one annular groove structure, the at least one full-circle connecting portion is located farther away from the optical effective portion than the at least one annular groove structure, and the at least one full-circle connecting portion defines a depth of the at least one annular groove structure;
wherein the at least one annular groove structure has an annular bottom end surface extending in a direction substantially perpendicular to the optical axis; and
wherein a first distance in parallel with the optical axis between the at least one full-circle connecting portion and the annular bottom end surface is d, and the following condition is satisfied:
0.005 [mm]≤d<0.2 [mm] (0.2mm <A <0.75mm, d~0.1A).

	Liu does not explicitly teach the at least one lens element is plastic.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of by Liu having the at least one lens element is plastic for the purposes of easy manufacturing.
 
Regarding claim 2, The modified Liu further teaches The imaging lens system of claim 1, wherein the first distance in parallel with the optical axis between the at least one full-circle connecting portion and the annular bottom end surface is d, and the following condition is satisfied:
0.01 [mm]≤d<0.13 [mm] (0.2mm <A <0.75mm, d~0.1A).

Regarding claim 5, The modified Liu teaches all the limitations as stated in claim 2, and further teaches the first distance in parallel with the optical axis between the at least one full-circle connecting portion and the annular bottom end surface is d, a second distance in parallel with the optical axis between the at least one flat abutting portion and the annular bottom end surface is D, and the following condition is satisfied:
0.02<d/D (as seen in Figs. 1-2).
	Liu does not explicitly teach d/D<1.0.
Absent any showing of criticality and/or unpredictability, having d/D<1.0 would have been known to one of ordinary skill in the art before the effective filing date of the (136 is a glue groove).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the modified Liu by having d/D<1.0 for the purposes of allowing extra glue to escape.
 
Regarding claim 9, the further modified Liu further teaches The imaging lens system of claim 5, wherein a projection of the second distance on the optical axis has at least one part non-overlapping with a projection of the first distance on the optical axis, a third distance in parallel with the optical axis between the at least one flat abutting portion and the at least one full-circle connecting portion is D−d, and the following condition is satisfied:
0 [mm]<D−d<0.39 [mm] (see claims 2 and 5 rejections above).

Regarding claim 10, the modified Liu teaches all the limitations as stated in claim 1, but does not explicitly teach the outer ring portion of the at least one plastic lens element has a gate trace, the gate trace is located farther away from the optical effective portion than the at least one annular groove structure, and the gate trace is located farther away from the optical effective portion than the at least one full-circle connecting portion.
Absent any showing of criticality and/or unpredictability, having the outer ring portion of the at least one plastic lens element has a gate trace, the gate trace is located farther away from the optical effective portion than the at least one annular groove 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the modified Liu by having the outer ring portion of the at least one plastic lens element has a gate trace, the gate trace is located farther away from the optical effective portion than the at least one annular groove structure, and the gate trace is located farther away from the optical effective portion than the at least one full-circle connecting portion for the purposes of making the plastic lens without impacting the functioning structure of the lens element.
 Conclusion
The prior art made of record (see the attached PTO-892 form) and not relied upon is considered pertinent to applicant's disclosure.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234